DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the connector of Figures 1-5, 7, and 7A (Species I) in the reply filed on June 1, 2022 is acknowledged. Claims 6-8 and 12-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The abstract is objected to for referring to purported merits of the invention in lines 6-8. See MPEP 608.01(b). Appropriate correction is required.

Claim Objections
	Claim 2 is objected to because at line 2, “back” should read --back wall--. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 first recites landscape edging sections as part of an intended use of a connector in lines 1-3. However, claim 1 goes on to positively recite limitations directed to the landscape edging sections in lines 8-10. It is further noted at least dependent claims 3, 5, and 11 also positively recite the landscape edging sections. It is therefore unclear whether Applicant is intending to claim the subcombination of the connector, or the combination of the connector and landscape edging sections. For the purpose of this action, the Examiner has interpreted the claims as being directed to the subcombination of the connector, given the preamble of each claim. As such, limitations to structure that is not a part of the connector itself are given limited patentable weight.
In the interest of compact prosecution, if Applicant indeed does wish to only claim the subcombination of the connector, the Examiner notes Applicant should utilize language such as  --configured to-- when referring to structure not a part of the connector itself. If Applicant wishes to claim the combination of the connector and landscape edging sections, this intention should be clearly stated in the claims by amending the preamble to refer to said combination instead of just the connector, or to refer to the combination as a --landscape edging system--, or the like.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,969,289 (Trifiletti).
Regarding claim 1, Trifiletti discloses a connector (10c; see Figure 7) for joining adjacent longitudinal ends of two landscape edging sections, each landscape edging section having a generally vertical upstanding wall with a front face and a back face joined by an upper edge of the upstanding wall, the connector comprising:
a back wall (18);
a front wall (16) generally parallel to the back wall; and
a cap (14) joining the back wall and the front wall, a profile of the back wall, the front wall and the cap forming a generally inverted U-shaped channel (see Figure 7), the longitudinal end of each landscape edging section being received within the channel to thereby join the landscape edging sections together (see NOTE below).
NOTE: As noted above in the 112(b) rejection, the claims have been interpreted as being directed to the subcombination of the connector. As such, limitations directed to structure not forming a part of the connector are given limited patentable. It is to be further noted, limitations directed to structure other than the connector constitute an intended use recitation. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Trifiletti discloses the cap (14) is located proximate an upper edge of the back wall (18) and an upper edge of the front wall (16; see Figure 7).
Regarding claim 3, Trifiletti discloses a lug (12) projecting from a lower portion of the one of the front wall (16) and the back wall (18) and being oriented generally perpendicular to the front wall (see Figure 7); and
a spike coupled to the lug to secure the connector and adjacent longitudinal ends of the two landscape edging sections to a ground surface (see column 5, lines 16-30, which sets forth the connector of Figure 7 is of the same structure as that shown in Figure 1. The embodiment of Figure 1 provides apertures 22 for stakes as set forth in column 3, lines 58-61).
Regarding claim 4, Trifiletti discloses an aperture (22; see Figure 1) in the lug (12) adapted to receive the spike therethrough (see column 3, lines 58-61).
Regarding claim 5, Trifiletti discloses the longitudinal ends of the two adjacent landscape edging sections are spaced from one another within the channel to define a gap therebetween (see NOTE above, where said gap adds no patentable weight to the subcombination of the connector itself).
Regarding claim 9, Trifiletti discloses a height of the front wall (16) is less than a height of the back wall (18; see Figure 7 and column 4, lines 1-13).
Regarding claim 10, Trifiletti discloses a height of the front wall (16) and a height of the back wall (18) is not constant along a length of the connector (see Figure 7 and column 5, lines 22-30).
Regarding claim 11, Trifiletti discloses the cap (14) further comprises: at least one depression and at least one upwardly undulating portion (see Figure 7 and column 5, lines 22-30) which generally conform with a shape of the top edge of the landscape edging sections (see NOTE above).

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,857,288 (Wiste).
Regarding claim 1, Wiste discloses a connector (74; see Figure 8) for joining adjacent longitudinal ends of two landscape edging sections, each landscape edging section having a generally vertical upstanding wall with a front face and a back face joined by an upper edge of the upstanding wall, the connector comprising:
a back wall (76);
a front wall (86) generally parallel to the back wall; and
a cap (88) joining the back wall and the front wall, a profile of the back wall, the front wall and the cap forming a generally inverted U-shaped channel (see Figure 8), the longitudinal end of each landscape edging section being received within the channel to thereby join the landscape edging sections together (see NOTE above).
Regarding claim 2, Wiste discloses the cap (88) is located proximate an upper edge of the back wall (76) and an upper edge of the front wall (86; see Figure 8).
Regarding claim 3, Wiste discloses a lug (80) projecting from a lower portion of the one of the front wall (86) and the back wall (76) and being oriented generally perpendicular to the front wall (see Figure 8); and
a spike (92) coupled to the lug to secure the connector and adjacent longitudinal ends of the two landscape edging sections to a ground surface.
Regarding claim 4, Wiste discloses an aperture (see 94 in Figure 9) in the lug (80) adapted to receive the spike (92) therethrough (see Figure 8).
Regarding claim 5, Wiste discloses the longitudinal ends of the two adjacent landscape edging sections are spaced from one another within the channel to define a gap therebetween (see NOTE above, where said gap adds no patentable weight to the subcombination of the connector itself).
Regarding claim 9, Wiste discloses a height of the front wall (86) is less than a height of the back wall (76; see Figure 8).

Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,628,632 (Zwier).
Regarding claim 1, Zwier discloses a connector (11; see Figures 1-4) for joining adjacent longitudinal ends of two landscape edging sections, each landscape edging section having a generally vertical upstanding wall with a front face and a back face joined by an upper edge of the upstanding wall, the connector comprising:
a back wall (12);
a front wall (42) generally parallel to the back wall; and
a cap (38) joining the back wall and the front wall, a profile of the back wall, the front wall and the cap forming a generally inverted U-shaped channel (see Figure 3), the longitudinal end of each landscape edging section being received within the channel to thereby join the landscape edging sections together (see NOTE above).
Regarding claim 2, Zwier discloses the cap (38) is located proximate an upper edge of the back wall (12) and an upper edge of the front wall (42).
Regarding claim 3, Zwier discloses a lug (39) projecting from a lower portion of the one of the front wall (42) and the back wall (12) and being oriented generally perpendicular to the front wall; and
a spike (41) coupled to the lug to secure the connector and adjacent longitudinal ends of the two landscape edging sections to a ground surface.
Regarding claim 5, Zwier discloses the longitudinal ends of the two adjacent landscape edging sections are spaced from one another within the channel to define a gap therebetween (see NOTE above, where said gap adds no patentable weight to the subcombination of the connector itself).
Regarding claim 9, Zwier discloses a height of the front wall (42) is less than a height of the back wall (12; see Figures 1 and 3).
Regarding claim 10, Zwier discloses a height of the front wall (42) and a height of the back wall (12) is not constant along a length of the connector (see Figure 1).
Regarding claim 11, Zwier discloses the cap further comprises: at least one depression (formed on either side of 39) and at least one upwardly undulating portion (39) which generally conform with a shape of the top edge of the landscape edging sections (see Figures 1-4).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
June 15, 2022